The court is advised that the bar association of Fayette county desires to present a memorial by Mr. John G. Burnside, of that bar.
Mr. BURNSIDE:
I wish briefly to refer to the life of Mr. Justice Farmer as exemplified in his home relations in the county in which he was born, where he lived all his life and now rests. It is the story of success in his chosen profession, of lifelong service, of industry, honor *Page 22 
and integrity, which finally won for him the position of first citizen of his home community. Throughout his life he remained unspoiled by success and position. He was always modest, approachable, companionable and intensely human. He was a comfortable man to know. He did not deal in mystery. His philosophy of life was the doctrine of common sense. Probably his most outstanding personal qualification was his forthright mental honesty. He had no patience with pretense or sham. His capacity for hard work was prodigious. Never satisfied with mediocrity, he did his work with patient, painstaking thoroughness. In his social relations he was simple and direct. He associated on terms of equality and companionship with men in all walks and conditions of life. His ability as a lawyer was early recognized. In fact, it was so apparent that he soon took first place at the local bar. This, together with his other qualifications, resulted in the respect and confidence of the entire community. As a consequence he was called to civic service, and as State's attorney of his county, as member of the House of Representatives, as State senator, as judge of the circuit court and justice of the Supreme Court, almost without interruption his entire life has been in public places. He has graced every position he occupied — has won commendation and recognition throughout the State and in the Nation. His intimate friends and associates and citizens generally in his home county have watched his career with pride and admiration. We feel that his life has been worth while and now at the close there is little sorrow. His work was finished. Further effort would have marred the picture.